Case: 15-60464      Document: 00514096047         Page: 1    Date Filed: 07/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                      No. 15-60464                             FILED
                                                                           July 31, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

              Plaintiff - Appellee

v.

KIRKSEY MCCORD NIX, JR.,

              Defendant - Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:15-CV-78


Before STEWART, Chief Judge, and JONES and CLEMENT, Circuit Judges.
PER CURIAM:*
       Kirksey McCord Nix, Jr. appeals the district court’s dismissal of his 28
U.S.C. § 2255 motion. For the reasons expressed below, we AFFIRM the
judgment of the district court.
       A jury convicted Nix of three counts of conspiracy to possess marijuana
with intent to distribute, in violation of 21 U.S.C. § 846, and one count of aiding
and abetting interstate transportation in aid of unlawful activity, in violation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60464    Document: 00514096047     Page: 2   Date Filed: 07/31/2017



                                 No. 15-60464
of 18 U.S.C. § 1952(a) and § 2. This court affirmed Nix’s convictions on direct
appeal. See United States v. Nix, 1993 WL 241909, at *1 (5th Cir. June 25,
1993).
      In March 2015, Nix filed a pro se § 2255 motion. He collaterally
challenged the legality of his convictions, relying on the Supreme Court’s then-
recent decision in Rosemond v. United States, 134 S. Ct. 1240 (2014). In
Rosemond, the Supreme Court held that a defendant “has the intent needed to
aid and abet a [18 U.S.C.] § 924(c) violation when he knows that one of his
confederates will carry a gun.” 134 S. Ct. at 1249. The government must show
that the defendant had “advance knowledge” of a firearm. Id. at 1249–50.
      The district court held that Nix’s § 2255 motion was time barred and that
Rosemond did not apply to Nix’s offenses of conviction, which did not involve
aiding and abetting a § 924(c) offense. It dismissed Nix’s § 2255 motion, denied
Nix a certificate of appealability (“COA”), and denied as moot Nix’s request to
proceed in forma pauperis (“IFP”). Nix moved under Federal Rule of Civil
Procedure 59(e) to alter or amend the judgment. The district court denied his
Rule 59(e) motion and his application for a COA.
      Nix timely appealed. This court granted a COA to address “whether the
district court erred in dismissing [Nix’s] § 2255 motion as time barred” and
“whether Rosemond is limited in scope to aiding or abetting an 18 U.S.C.
§ 924(c) firearms offense.”
      “We review the district court’s factual findings relating to a § 2255
motion for clear error and its conclusions of law de novo.” United States v.
Olvera, 775 F.3d 726, 728–29 (5th Cir. 2015) (quoting United States v. Redd,
562 F.3d 309, 311 (5th Cir. 2009)).
      Nix’s convictions became final over 20 years before he filed his § 2255
motion. Nix argues that his § 2255 motion is timely pursuant to § 2255(f)(3),
which extends the limitations period to file a § 2255 motion to one year from
                                       2
     Case: 15-60464      Document: 00514096047        Page: 3    Date Filed: 07/31/2017



                                     No. 15-60464
“the date on which the right asserted was initially recognized by the Supreme
Court, if that right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3).
But Nix has not demonstrated that Rosemond applies retroactively to cases on
collateral review. See, e.g., Ball v. Boyle, 659 F. App’x 790, 791 (5th Cir. 2016);
Watson v. Mosley, 644 F. App’x 348, 348 (5th Cir. 2016).
      Even if Rosemond applies retroactively, Nix has not shown that it applies
to his offenses of conviction. Rosemond discussed the intent required to support
a conviction for aiding and abetting a § 924(c) firearms offense. See 134 S. Ct.
at 1251–52. But only one of Nix’s offenses of conviction even involved aiding
and abetting liability—though for a § 1952(a) offense and not a § 924(c) offense.
Even if Rosemond applies to Nix’s conviction for aiding and abetting a
§ 1952(a) offense, the record evidence demonstrates that Nix had advance
knowledge of the full scope of the § 1952(a) offense.
      We AFFIRM the judgment of the district court. 1




      1 Nix’s motion to correct his reply brief does not change our analysis. We thus DENY
this motion as MOOT.
                                            3